Exhibit 10.52









FIRST AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT







dated as of







October 21, 2003







By and Between







NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP





and





JERSEY CENTRAL POWER & LIGHT COMPANY



 

 

FIRST AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS FIRST AMENDMENT TO AMENDED AND RESTATED POWER PURCHASE AGREEMENT

(this "Amendment") is made as of the 21st day of October, 2003, Jersey Central
Power & Light Company, a New Jersey corporation and North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership. JCP&L and
NJEA are individually referred to herein as a "Party" and are collectively
referred to herein as the "Parties". Terms used and not otherwise defined in
this Amendment shall have the meanings set forth in the Original Agreement (as
defined in the first recital below).




W I T N E S S E T H:


WHEREAS, JCP&L and NJEA entered into an Amended and Restated Power Purchase
Agreement dated as of May 16, 2003 (the "Original Agreement" and as amended by
this Amendment, the "Agreement") pursuant to which the NJEA is obligated to sell
and JCP&L is obligated to purchase the Contract Energy generated at the Facility
or provided by NJEA from other sources;


WHEREAS, NJEA and Hercules Incorporated ("Steam Host") are parties to an
Industrial Steam Sales Contract (the "Steam Contract") dated June 5, 1989
pursuant to which NJEA sells steam generated at the Facility to Steam Host for
consumption at Steam Host's chemical manufacturing facility located in Parlin,
New Jersey (the "Steam Host Facility") and Steam Host resells a portion of the
steam it purchases from NJEA to its lessee, Green Tree Chemical Technologies
Inc. which uses steam in the operation of its adjacent facility (the
"Nitrocellulose Facility");


WHEREAS, in connection with the restructuring of certain contractual
arrangements relating to the operation of the Facility, including the Existing
PPA, the Steam Contract will be terminated as provided in a Termination
Agreement dated as of October 21, 2003 by and between Steam Host and NJEA (the
"Termination Agreement"), pursuant to which NJEA will pay to Steam Host, for the
purposes of promoting the continuation of employment at the Steam Host Facility
and the Nitrocellulose Facility and to mitigate the increased cost of steam due
to the Restructuring (as defined in the Termination Agreement), Monthly
Employment Incentive Payments (as defined in the Termination Agreement) of
$440,249 per month, which will be funded in part by NJEA and in part,
indirectly, by JCP&L through certain offsetting adjustments to its payment
obligations under the Agreement, as set forth herein; and


WHEREAS, in light of the foregoing, JCP&L and NJEA desire to amend the Original
Agreement to provide for such offsetting adjustments as described herein.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Definitions.


The following new definitions shall be added, in alphabetical order, to
Section 1.1:


"Steam Host" means Hercules Incorporated and its successor and permitted
assigns.


"Steam Host Employment Incentive Component" shall mean, in each month and for
each MWh of Contract Energy delivered hereunder during the Steam Host Employment
Incentive Period, an amount equal to $0.74 per MWh of Contract Energy delivered
during such period; provided, however, (a) with respect to any month during
which the Second Component (as defined in the Termination Agreement) is reduced
by either 20% or 50% due to a "Cessation of Operations" (as defined in Section
3.2 of the Termination Agreement), the Steam Host Employment Incentive Component
shall be reduced by the same percentage and (b) with respect to any month during
which payment of the Monthly Employment Incentive Payment (as defined in the
Termination Agreement) is not paid by NJEA due to a "Cessation of Operations"
(which is subject to cure within specified time periods) pursuant to Section 3.2
of the Termination Agreement, the Steam Host Employment Incentive Component
shall equal zero for such month.


"Steam Host Employment Incentive Period" means the period beginning on January
1, 2004 and ending on the earlier of (i) December 31, 2007 or (ii) the date
before December 31, 2007 on which NJEA's obligation to pay to Steam Host the
"Monthly Employment Incentive Payments" under Section 2.2(a) of the Termination
Agreement is permanently and irrevocably eliminated due to the occurrence of a
"Cessation of Operations" that has not been cured within one hundred and
eighty-three (183) days from the inception thereof, as may be extended for force
majeure for up to an additional one hundred and eighty (180) days. A "Cessation
of Operations" shall be deemed to have occurred at either the Hercules Facility
or the Nitrocellulose Facility on the 30th consecutive calendar day on which
(i) the number of full-time employees (A) at the Hercules Facility, falls below
forty (40) or (B) at the Nitrocellulose Facility, falls below one hundred (100)
during calendar years 2004 and 2005, ninety (90) during calendar year 2006, or
eighty (80) during calendar year 2007 or any year thereafter (if applicable) or
(ii) there has been a cessation of substantially all of the manufacturing and
production operations at either such Facility. For the avoidance of doubt, in no
event shall the Steam Host Employment Incentive Period end prior to the date on
which NJEA is permanently and irrevocably relieved of its obligation to make any
"Monthly Employment Incentive Payments" (or portion thereof) to the Steam Host
under the Termination Agreement.


"Termination Agreement" shall mean that Termination Agreement dated as of
October 21, 2003 by and between Hercules Incorporated and NJEA.


2. Amendments to Section 4.1 (Payment for Contract Energy); New Section 4.8.


(a) Section 4.1(a) is hereby amended by adding at the end of the second sentence
thereof the words "plus (F) the Steam Host Employment Incentive Component, if
any, for such month."


(b) Section 4.1(b) is hereby amended by adding at the end of the formula the
words "+ SHEIC" and by adding, after the definition of "DHA" a new paragraph
which reads as follows:


"SHEIC" = Steam Host Employment Incentive Component


(c) A new Section 4.8 is hereby added, which shall read as follows:


4.8 Obligation to Provide Information Relating to Steam Host Employment
Incentive Component.


NJEA shall use commercially reasonable efforts to obtain information and
certifications required to be provided by the Steam Host under the terms of the
Termination Agreement relating to a "Cessation of Operations" (as defined
therein) that may affect the Steam Host Employment Incentive Component payable
hereunder and shall provide any such information to JCP&L within ten (10)
business days of receipt thereof. Notwithstanding anything in this Amendment or
the Original Agreement to the contrary, the determination of whether a Cessation
of Operations has occurred at the Steam Host Facility or the Nitrocellulose
Facility and the duration of such Cessation of Operation or Cessation of
Operations for purposes of calculating the Steam Host Incentive Component and
the Steam Host Incentive Period shall be made by NJEA after consultation with
JCP&L. It is the intent of the parties that the Steam Host Employment Incentive
Component payable by JCP&L hereunder be reduced in amount or eliminated entirely
(as the case may be) on or about the same time (taking into account timing
discrepancies between invoicing and payment under this Agreement and under the
Termination Agreement) that the "Monthly Employment Incentive Payments" payable
by NJEA under the Termination Agreement are reduced in amount or eliminated
entirely (as the case may be) pursuant to Section 3.2 of the Termination
Agreement.


3. Headings. The headings used throughout this Amendment are inserted for
reference only, and are not to be considered or taken into account in construing
the terms or provisions of any section hereof nor to be deemed in any way to
qualify, modify or explain the effect of any such provisions or terms.


4. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of New Jersey.


5. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which shall be deemed an original hereof, but all of which
shall constitute one and the same instrument.


6. No Other Amendment. Except as expressly amended herein, all other terms and
provisions of the Original Agreement shall remain unmodified and in full force
and effect.


7. Effective Date. This Amendment shall be effective as of the date first
written above.


[signatures appear on the following page]



 

 

 



IN WITNESS WHEREOF, each of JCP&L and NJEA has caused this Agreement to be duly
executed on its behalf as of the date first above written..

 



Jersey Central Power & Light Company

 




By:




HARVEY L. WAGNER







   

Name: Harvey L. Wagner
Title: Vice President and Controller

 




North Jersey Energy Associates,
A Limited Partnership

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., its administrative
general partner

 




By:




NATHAN E. HANSON







   

Nathan E. Hanson
Director

